     Case 6:21-cv-01188-GKS-EJK Document 3 Filed 07/21/21 Page 1 of 3 PageID 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-22579-BLOOM/Otazo-Reyes

LEMANE DEAN WILLIAMS,

         Plaintiff,
v.

TERRINA MONGUE KING,

      Defendant.
___________________________/

                                ORDER TRANSFERRING CASE

         THIS CAUSE is before the Court upon a sua sponte examination of the record. On July

20, 2021, pro se Plaintiff, Lemane Dean Williams, while incarcerated at the Tomoka Correctional

Institution, filed a § 1983 civil rights action against Defendant Terrina Mongue King (“King”).

ECF No. [1]. Construing Plaintiff's allegations liberally pursuant to Haines v. Kerner, 404 U.S.

519 (1972), it appears from review of the Complaint that Plaintiff is complaining of events that

occurred while he was incarcerated at Tomoka Correctional Institution, located in Daytona Beach,

Florida, which lies in Volusia County within the jurisdiction of the United States District Court

for the Middle District of Florida.

         The decision to transfer an action pursuant to § 1404(a) is left to the “sound discretion of

the district court.” Roofing & Sheeting Metal Serv. v. La Quinta Motor Inns, 689 F.2d 982, 985

(11th Cir. 1982); see also Brown v. Conn. Gen. Life Ins. Co., 934 F.2d 1193, 1197 (11th Cir. 1991).

Such transfers may be made sua sponte by the district court. Mills v. Beech Aircraft Corp., 886

F.2d 758, 761 (5th Cir. 1989); see also Bisso v. Jensen, No. 5:08cv371/RS-AK, 2009 WL 1064600,

at *1 (N.D. Fla. 2009) (citation omitted). It is well settled that a civil action filed by an inmate

under authority of 42 U.S.C. § 1983 “may be brought . . . in (1) a judicial district where any
  Case 6:21-cv-01188-GKS-EJK Document 3 Filed 07/21/21 Page 2 of 3 PageID 8

                                                        Case No. 21-cv-22579-BLOOM/Otazo-Reyes


defendant resides, if all defendants reside in the same State, (2) a judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred . . . or (3) a judicial

district in which any defendant may be found, if there is no district in which the action may

otherwise be brought.” 28 U.S.C. § 1391(b). The law further provides that “[f]or the convenience

of parties and witnesses, [and] in the interest of justice, a district court may transfer any civil action

to any other district . . . where it might have been brought.” See 28 U.S.C. § 1404(a).

        To transfer an action under § 1404(a), the following criteria must be met: (1) the action

could have been brought in the transferee district court; (2) a transfer serves the interest of justice;

and (3) a transfer is in the convenience of the witnesses and parties. See Robinson v. Giarmarco &

Bill, P.C., 74 F.3d 253, 260 (11th Cir. 1996). The court’s consideration of the § 1404(a) factors

may include such criteria as the plaintiff’s initial choice of forum, the convenience of the parties,

the convenience of the witnesses, the relative ease of access to sources of proof, the location of

relevant documents, the availability of compulsory process for witnesses, the financial ability to

bear the cost of the change, and trial efficiency. See Tampa Bay Storm, Inc. v. Arena Football

League, Inc., 932 F. Supp. 281, 282 (M.D. Fla. 1996). Federal courts ordinarily accord deference

to a plaintiff’s choice of forum.

        As noted above, it appears from Plaintiff’s Complaint that the issues raised in the instant

proceeding and about which he has personal knowledge occurred while incarcerated at the Tomoka

Correctional Institution in Daytona Beach and relate to emails sent to him there. See ECF No. [1]

at 4. Thus, the Complaint suggests the majority of material witnesses and evidence associated with

his claims are located in the Middle District of Florida. It is therefore clear from the face of the

Complaint that the proper venue for this cause of action is the United States District Court for the

Middle District of Florida. See Stateline Power Corp. v. Kremer, 404 F. Supp. 2d 1373, 1382 (S.D.

Fla. 2005); Robinson, 74 F.3d at 260. Although the plaintiff’s choice of forum is ordinarily given

                                                    2
  Case 6:21-cv-01188-GKS-EJK Document 3 Filed 07/21/21 Page 3 of 3 PageID 9

                                                     Case No. 21-cv-22579-BLOOM/Otazo-Reyes


consideration, Norwood v. Kirkpatrick, 349 U.S. 29, 32 (1955), “where the operative facts

underlying the cause of action did not occur within the forum chosen by Plaintiff, the choice of

forum is entitled to less consideration.” Windmere Corp. v. Remington Prods., Inc., 617 F. Supp.

8, 10 (S.D. Fla. 1985). Neither the private interest of the litigants nor the public interest in the

administration of justice are advanced by having this proceeding maintained in this District.

       In light of the foregoing, the Court concludes that in the interest of justice and for the

convenience of the parties and witnesses, this case should be transferred to the United States

District Court for the Middle District of Florida for review and determination, pursuant to 28

U.S.C. § 1404.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Venue in the above-styled action is TRANSFERRED to the Middle District of

                 Florida.

             2. The Clerk of the Southern District of Florida shall CLOSE this case.

             3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                 all pending motions are DENIED as moot, and all deadlines are TERMINATED.

       DONE AND ORDERED in Chambers at Miami, Florida, on July 20, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

Copies to:

Lemane Dean Williams, pro se
M05282
Tomoka Correctional Institution
Inmate Mail/Parcels
3950 Tiger Bay Road
Daytona Beach, Florida 32124

                                                 3
